DISMISS; and Opinion Filed July 22, 2013.




                                      S
                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-13-00905-CV

                    EAZYCUPS USA, LLC, Appellant
                                V.
VITRI DESIGNS CC AND STACK-CORPORATION BVBA F/K/A B+1 ENTERPRISES
                           BVBA, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-04118-2012

                            MEMORANDUM OPINION
                       Before Justices O'Neill, Francis, and Fillmore
                                    Opinion Per Curiam
      The Court has before it appellant’s July 16, 2013 motion to dismiss appeal, which is

unopposed. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                         PER CURIAM




130905F.P05
                                         S
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                         JUDGMENT

EAZYCUPS USA, LLC, Appellant                           On Appeal from the 296th Judicial District
                                                       Court, Collin County, Texas
No. 05-13-00905-CV         V.                          Trial Court Cause No. 296-04118-2012.
                                                       Opinion delivered per curiam. Justices
VITRI DESIGNS CC AND STACK-                            O'Neill, Francis and Fillmore sitting for the
CORPORATION BVBA F/K/A B+1                             Court.
ENTERPRISES BVBA, Appellee

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee VITRI DESIGNS CC AND STACK-CORPORATION
BVBA F/K/A B+1 ENTERPRISES BVBA recover its costs of this appeal from appellant
EAZYCUPS USA, LLC.


Judgment entered this 22nd day of July, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –2–